DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species A (Fig. 9) in the reply filed on 10/5/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  8-11, 15-16 and 20-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Therefore, claims 1-7, 12-14 and 17-19 are pending examination. 

Information Disclosure Statement
The examiner would like to particularly point out the three references (lined through on the attached, annotated IDS) that were not considered on the IDS submitted on 1/11/2021 due to their lack of date. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 12-14 and 17-19 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10,864,380. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims are anticipated by the patented.  Specifically, the current claims match the patented limitations of steps c) d) and e), as recited in claim 1 of the patent, i.e. all applicant has done in the current claims is broaden the scope of patented claim 1 by deleting steps a) and b) related to contact cooling.  Therefore, the scope of the current claims is completely encompassed/anticipated by the patented claims.

Allowable Subject Matter
If applicant overcome the double patenting rejection (either by filing a TD or amending the claims in such a manner that obviates the double patenting rejection), the examiner contends that the currently pending claims would be allowable.  It is noted that any amendments would require further search and consideration. 
As pointed out in the Notice of Allowance mailed 8/13/2020 in the parent application (16/805761), the prior art fails to explicitly teach a method of performing multiple temperature determinations during a single laser treatment pulse, specifically at a temperature sampling rate of 100 msec or less, and using these multiple determinations to determine when the single/individual laser pulse should be terminated. The examiner contends that these steps are not obvious in view of the prior art. Specifically, the prior art teaches the general concept of using temperature to determine when to stop laser treatment in order to prevent overheating and damaging the skin, but fails to explicitly teach making multiple temperature determinations during a single laser pulse and at a sampling rate of 100 msec or less to help determine when that single pulse should be terminated. Clearly applicant’s method “provides improved pulse duration control to avoid damage to non-targeted structures and to more precisely control thermal damage to targeted structures” (applicant’s specification Par 0010). Therefore, the prior art, whether taken individually or in combination, fails to reasonably teach or render obvious the claimed method steps.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The general concept of constantly/continuously monitoring tissue temperature to terminate laser treatment is well-known in the art.  For example, US 5,976,123 to Baumgardner (Col 7, lines 37-61), US 2001/007068 to Ota (Pars 0059-61) and US 2018/0140866 to Daly (Par 0109).  Furthermore, US 2010/0249772 to Mehta discloses obtaining a temperature measurement between each pulse to determine/adjust parameters of the subsequent laser pulse (Par 0139)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lynsey C Eiseman whose telephone number is (571)270-7035. The examiner can normally be reached M-F 8:30 to 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792